Citation Nr: 0500606	
Decision Date: 01/10/05    Archive Date: 01/19/05	

DOCKET NO.  04-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to a disability rating in excess of 
10 percent for a skin disorder, classified for rating 
purposes as chronic mycotic infection, both feet, involving 
the nails, and onychogryphosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1940 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in North Little Rock, Arkansas, that denied entitlement 
to the benefits sought.  

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).  The 
veteran was afforded a hearing in November 2004 at the VARO 
in North Little Rock before the Board, and a transcript of 
that hearing is in the claims file.  

The question as to the veteran's entitlement to a disability 
rating in excess of 30 percent for his PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED by 
way of the Appeals Management Center (AMC) in Washington, DC.  

The Board notes that the veteran and his representative 
discussed problems with alleged residuals of frozen feet at 
the November 2004 hearing before the undersigned.  The 
initial grant of service connection was established by rating 
decision in April 1956 for a skin disorder, classified for 
rating purposes as onychogryposis of the toenails.  By rating 
decision dated in February 1961, the skin disorder of the 
feet was classified for rating purposes as chronic mycotic 
infection of the feet, involving the nails and 
onychogryposis.  The question of entitlement to service 
connection for residuals of frozen feet is referred to the RO 
for appropriate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Manifestations of the veteran's skin disorder include 
dystrophy of the toenails and minimal scaling of the feet.  
The veteran uses over-the-counter therapies.  

3.  There is no showing that the skin disorder covers 20 to 
40 percent of the area affected, or that the veteran requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, findings indicative of the next 
higher rating of 30 percent.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for chronic mycotic infection of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.118, Diagnostic 
Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A VCAA notice, as required by 38 C.F.R. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the requirements of the VCAA in a March 2003 
communication prior to the initial decision on the claim in 
June 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal at this time would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2003 
VCAA communication about the information and evidence 
necessary to substantiate the claim for an increased rating 
for his skin disorder involving the feet.  The RO notified 
the veteran that he had to show that his condition had gotten 
worse and that the most helpful evidence would be medical 
reports showing the current severity of his disability.  The 
RO informed the veteran that it would make reasonable efforts 
to help him get evidence necessary to support his claim.  The 
RO also advised the veteran what VA would do to assist him in 
the development of his claim.  Although the VCAA notice 
letter that was provided to the veteran did not specifically 
contain the "fourth element," the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision and the 
January 2004 statement of the case of the reasons for the 
denial for his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 ( harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the claim.  Private medical records are also 
in the claims file.  The veteran was afforded a VA skin 
examination in May 2003.  He and his wife testified at a 
hearing before the Board in November 2004, and a transcript 
of his testimony from that hearing is in the file and has 
been reviewed.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  

Increased Evaluation

By rating decision dated in April 1956, service connection 
was granted for onychogryphosis of the toenails.  A 
noncompensable disability rating was assigned, effective 
September 9, 1955, the date of receipt of the veteran's claim 
for disability benefits.  By rating decision dated in 
February 1961, the disability rating was increased to 
10 percent and the skin disorder was classified for rating 
purposes as chronic mycotic infection of both feet involving 
the nails and onychogryphosis.  The gist of the veteran's 
November 2004 hearing testimony reflects that he claims the 
assigned 10 percent disability rating should be increased 
because of a worsening in severity of his symptomatology.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which allows for ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

The disability at issue has been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, by 
analogy.  Under Code 7806, a 10 percent disability rating is 
warranted when less than 5 percent of the entire body or less 
5 percent of exposed areas is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas is affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  See 38 C.F.R. § 4.118, Code 7806.  No other 
provisions are applicable for chronic mycotic infection.  See 
38 C.F.R. § 4.20.  It is within the foregoing context that 
the facts in this case must be evaluated.  

Of record are reports of VA outpatient visits on periodic 
occasions in 2002 and 2003 d
Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increasing the rating from 10 percent to the next higher 
rating of 30 percent, as there is insufficient evidence to 
demonstrate that the veteran has a skin disorder manifested 
by sufficient symptomatology so as to warrant the assignment 
of a 30 percent rating under Code 7806.  The recent medical 
evidence of record has not shown the disability affects 20 to 
40 percent of the area involved.  Further, the evidence 
reflects that the veteran takes over-the-counter medication 
for his symptomatology and is not undergoing any type of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, as required for a 30 percent rating.  At the time of 
the skin examination accorded the veteran by VA in May 2003, 
the examiner noted the presence of scaling of the feet, but 
described the scaling as only minimal in degree.  The 
impression of tinea pedis with onychomycosis was classified 
as only mild in severity.  Under the circumstances, the Board 
finds no reasonable basis on which to predicate a grant of 
the benefit sought on appeal.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.  Floyd  v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
or regulations.  The Board is not precluded from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation; 
however, it did not grant an increased evaluation for the 
disability at issue on this basis.  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
VA Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the claim for an increased disability rating for a skin 
disorder involving the feet in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  The regular schedular standards as applied to the 
veteran's case adequately compensate him for the demonstrated 
level of impairment produced by his skin disorder.  No 
evidentiary basis has been presented upon which to predicate 
referral of the case to the Undersecretary for Benefits or 
the Director of the VA Compensation & Pension Service for 
consideration of an extraschedular evaluation.  The veteran 
has not introduced any evidence to indicate that the 
disability has significantly interfered with his ability to 
work.  Nor does the record indicate that the disability has 
required frequent periods of hospitalization.  Absent 
evidence of either marked interference of employment or 
frequent periods of hospitalization, there is no basis upon 
which to predicate a referral of the case for consideration 
of an extraschedular rating.  See Bagwell, 9 Vet. App. 339.  


ORDER

A disability rating in excess of 10 percent for chronic 
mycotic infection of the feet, involving the nails and 
onychogryphosis, is denied.  


REMAND

With regard to the veteran's PTSD, at the time of VA 
psychiatric examination for rating purposes in April 2003, he 
was given a Global Assessment of Functioning (GAF) score of 
55.  However, at the time of an outpatient visit in mid-June 
2003, he was described as seeming to be more agitated than at 
the time of a previous visit.  His symptoms then were 
described as consistent with the diagnosis of PTSD.  
Additionally, at the time of an outpatient visit in November 
2003, notation was made he was going to the mental health 
clinic in mid-April 2004.  His daughter was to mention the 
discontinuation of his medications.  It was noted he had been 
taking Lorazepam on an as-needed basis for severe attacks of 
anxiety, but had not used any during the past week.  

When he was seen on an outpatient visit at the hematology 
clinic in late March 2004, notation was made that his 
insomnia had been getting worse.  His wife and daughter 
described him as being "very anxious."  

At the time of an April 2004 outpatient visit it was noted he 
had been having sleep difficulties for a long time and this 
made his mood worse.  The Temazepam he had been taking was 
helping and he was to continue taking that.  No behavioral 
problems were reported, but it was indicated that when he got 
angry, he would start having shaking and tremors.  The 
veteran's daughter indicated this had been an ongoing 
problem.  
At the hearing itself, the veteran's wife testified that the 
veteran could not be left alone because he didn't "know where 
he's at."  (Transcript, page 13).  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
assistance requirements set forth in 
38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully satisfied.  
In particular, the RO must inform the 
claimant (1) of the information and 
evidence needed to warrant a grant of his 
claim for an increased rating for his 
PTSD; (2) about the information and 
evidence not of record that is necessary 
to substantiate the claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell the veteran to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
treatment, VA and private, for his PTSD 
since April 2004, and that he furnish 
signed authorizations for release to VA 
of any private medical records in 
connection with any non-VA source 
identified.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of any 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

3.  Then, the veteran should be provided 
with a psychiatric examination in order 
to determine the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner, including the records of 
treatment for psychiatric symptomatology.  
The examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the GAF scale both currently and for 
the past year.  The examiner should 
describe the impact of the veteran's PTSD 
on his ability to function socially and 
industrially.  The complete rationale for 
any opinions expressed should be 
provided.  

4.  Once the aforementioned has been 
completed, the RO should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  They should then be provided with 
an opportunity to respond thereto.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran is hereby placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655 (2004), failure to cooperate 
by not attending a requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
______________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


